Title: To Thomas Jefferson from Joel Barlow, 4 December 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     4 Decr. 1808—
                  
                  I send you the Institute’s examination of Gall’s famous theory of the Brain. The inquiries on this very obscure subject may not lead to any immediate result but to humble the pride of Science, yet the labors of that Society in general impress my mind so deeply with their importance as to make me regret that we have not the means in this country of attaching a higher estimation than we have hitherto done to the like pursuits.
                  The cultivation of the Sciences is becoming so essential to the useful arts, and these at this commercial period of the world are so interwoven with political economy & the preservation of liberty, that I think it should be ranked among the duties of the federal government to give a certain public importance to Scientific research. In this view alone national academies have many advantages, besides the aditional one of yielding a facility to the labors of individuals by the aid they are thus enabled to lend each other in their separate branches of pursuit.
                  The Institute of France is a fraternity of emulation, a contribution of intellectual riches, that each member may regard as his own, while the whole united mass is increasing the real wealth & honor of the nation.
                  It may be added that these Societies, established in different countries, constitute a sort of universal republic thro all the civilized world; confederating the nations by the force of one of their strongest interests.   For the Sciences, as now applied to the real uses & comforts of life, are among the most important interests of society.
                  We are doubtless contributing in this country to the general stock; but not in the proportion we ought to do, considering our advantages.
                  yrs with great respect
                  
                     J. Barlow
                     
                  
               